Citation Nr: 1312629	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  04-29 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right arm disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to June 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that held that new and material evidence had not been received to reopen a claim for service connection for right arm numbness.   

In August 2009, the Board reopened the claim for service connection and remanded it for additional development.  When the issue was before the Board in June 2010 and July 2012, it was remanded for additional development.  The issue is now before the Board for final appellate consideration.

The Board observes that the August 2009 Board decision also denied service connection for a right hand disorder, to include carpal tunnel syndrome.  Thus, the present decision will address a right arm disorder other than nerve impairments.  


FINDING OF FACT

There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's arthritis of the right arm, right elbow and right wrist is related to active duty.  


CONCLUSION OF LAW

A right arm disorder was not incurred in or aggravated by active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in November 2007, VA informed the appellant of what evidence was required to substantiate his service connection claim on the merits, and his and VA's respective duties for obtaining evidence.  The correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although actual notice was provided to the appellant after the initial adjudication, the service connection claim was readjudicated thereafter in supplemental statements of the case dated in February 2010 and April 2012, and the appellant therefore has not been prejudiced.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, and the Veteran's own correspondence.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The Board's June 2010 and July 2012 remands found that prior VA examination opinions were inadequate.  As a result, the July 2012 remand requested another VA medical opinion, which was obtained in August 2012.  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2012 VA medical opinion is more than adequate, as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record, and provides a rationale for the opinions offered.   

The Board is aware that its July 2012 remand requested that VA obtain a medical opinion from the examiner who had offered a January 2012 VA medical opinion.  In the event, the August 2012 medical opinion was offered by a different VA clinician.  Nevertheless, the Board finds that VA has substantially complied with the Board's July 2012 remand.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  As noted above, the August 2012 VA medical opinion is more than adequate.  Moreover, as requested by the July 2012 remand, the medical opinion provides nexus opinions with full rationales, and addresses the Veteran's report of right arm pain for over 30 years.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.



Legal Analysis 

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he incurred a right arm disability after falling on a ship and injuring his shoulder.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right arm disorder.  

The Veteran's service treatment records include treatment reports, a March 1978 report of medical history, a March 1978 report of medical examination, an undated report of medical history, and a March 1979 separation report of medical examination.  The service treatment records are negative for complaints, symptoms, findings, trauma or diagnoses related to the right arm or shoulder.  

The post-service medical records are negative for a right arm disorder for many years after the Veteran's separation from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

A July 2011 VA examination resulted in current diagnoses of arthritis of the right shoulder, right elbow and right wrist.    

The August 2012 VA medical opinion provides that the examiner reviewed the Veteran's claims file.  The examiner states that the Veteran's claimed right arm disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury.  She explained that there was no evidence in the claims file of an injury which accounted for the development of arthritis in the right shoulder, elbow or wrist.  She noted that according to medical literature, causes of arthritis included genetics.  In addition, as people aged they were more likely to develop arthritis, and excess body weight could lead to arthritis.  Previous major injuries could also be part of the cause of arthritis.  Occupational hazards and sports participation also contributed to the development of arthritis.  The examiner noted that there was no evidence of any of the above regarding the Veteran.  

Regarding aggravation of a preexisting condition, the examiner pointed out that there was no evidence that the Veteran suffered from arthritis before or at the time of entrance to active duty.  Regarding the Veteran's complaints of right arm pain, the examiner stated that she had reviewed conflicting evidence.  She stated that there were multiple possible etiologies of pain, with no one more prevalent than another.  She concluded that as a result she could not resolve the etiology of the Veteran's pain of the right arm for over 30 years without resort to mere speculation.  

As the VA examiner explained the basis for being unable to address the Veteran's reported 30+ years of right arm pain without resort to mere speculation (i.e., no single possible etiology was more likely than any other), the Board finds this opinion is adequate.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Moreover, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Thus, in this case the Veteran's right arm pain is not a disability subject to service connection.

The Board finds that the August 2012 medical opinion that the Veteran's arthritis of the right shoulder, elbow and wrist was not incurred or aggravated during active duty constitutes probative evidence against the Veteran's claim.  It is based on a detailed review of the medical record.  The examiner explained her opinion with references to the Veteran's active duty medical history, post-service medical history and medical literature.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).  

The Board notes that the Veteran is competent to testify as to his observable symptoms during and after active duty.  The Board finds that his assertions are credible, at least insofar as his post-service history is concerned.  In this regard, the Board points out that at separation the Veteran actually denied all pertinent complaints.  

However, the contentions by the Veteran that he incurred arthritis of the right shoulder, elbow and wrist due to a fall during active duty do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case of whether the Veteran developed arthritis as a result of an injury falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.

The Veteran is competent to state that he observed the claimed right arm pain since service.  Again, the Board finds him to be credible in this regard.  However, he is not competent to attribute the coincidence of symptoms occurring during or after service as establishing the diagnosis and etiology of his current disability.  As such, the Board finds that the Veteran's assertions are outweighed by the August 2012 VA medical opinion. 

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a right arm disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a right arm disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


